department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date number release date eo org organization name uil org address legend xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt requested last date for filing a petition with the tax_court july 20xx dear a final revocation letter as to your exempt status under sec_501 of the this is internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx you agreed to the change in the proposed action per signing of form_6018 on january 20xx we have made this determination for the following reasons operated exclusively not demonstrated that you are sec_501 organizations described in you have for charitable educational or other exempt purposes within the meaning of lr c sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose i r c as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate coutt for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling tel -576-3140 or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely lois g lerner director exempt examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx xx date address address president org legend org organization name president issue whether org hereinafter referred to as org an exempt_organization continues to qualifies for exemption under sec_501 of the internal_revenue_code facts the org was incorporated on september 20xx in the state of articles state the corporation’s initial purpose is to distribute money to various charities article iv of their according to its form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code dated 20xx the organization has received a contribution of dollar_figure from president in a letter dated 20xx the organization was granted ex whether org hereinafter referred to as org an exempt_organization continues to qualifies for exemption under sec_501 of the internal_revenue_code it was further determined that the organization was a private org within the meaning of sec_509 of the internal_revenue_code the service’s records indicate that the org has never filed a form_990-pf return of private org according to the information submitted the org has been inactive for several years and no operations or financial activities have been conducted law sec_6033 of the internal_revenue_code requires an annual return on form_990-pf return of private org by all organizations including foreign organizations which have private org status under sec_509 of the internal_revenue_code the form_990-pf must be filed by the day of the fifth month after the end of your annual_accounting_period sec_6652 of the internal_revenue_code imposes a penalty on exempt_organizations required to file returns under sec_6033 of dollar_figure for each day during which a failure_to_file continues of for a failure to include any of the information required to be shown on a return filed under sec_6033 or to show the correct information the penalty is not to exceed dollar_figure or percent of the gross_receipts of the organization for the year whichever is less in addition sec_6652 requires organization_manager s to file returns required under sec_6033 after the secretary has made demand for filing under that provision a penalty of dollar_figure is charged - form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx xx date address address president org legend org organization name president for each day after the expiration of the time specified in the written demand during which such failure continues the maximum penalty imposed under this section on all persons for failure_to_file any one return is limited to dollar_figure sec_501 of the internal_revenue_code provides for tax exemption of organizations organized and operated exclusively for charitable purposes and no part of the net earning which inures to the benefit of any individual sec_1 c -1 a of the income_tax regulations organizational and operational tests provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one of more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 a of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one of more of such exempt purposes specified in sec_501 an otganization will not be so regarded if more that an insubstantial part of its activities is not in furtherance of an exempt_purpose taxpayer’s position at the issuance of this letter the org’s position was not know gonvernments position it is the service’s position that the org failed to meet the reporting requirements under sec_6001 and sec_6033 of the internal_revenue_code to be recognized as exempt from federal_income_tax under sec_501 c of the internal_revenue_code in addition since the org is not carrying on any exempt_activities they fail to meet he operational requirements for continued exemption under sec_501 of the internal_revenue_code accordingly the organization’s exempt status should be revoked effective january 20xx as a taxable entity the org will be required to file form_1120 tax returns the org is liable for file form_1120 for all tax periods ending on or after december 20xx form 886-a rev department of the treasury - internal_revenue_service page -2-
